UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2233



AZEB GETAHUN,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-350-662)


Submitted:   March 25, 2005                 Decided:   April 13, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Elliott C. Lichtman, Joseph J. Kranyak, LICHTMAN TRISTER & ROSS,
P.L.L.C., Washington, D.C., for Petitioner.      Peter D. Keisler,
Assistant Attorney General, Michelle Gorden, Senior Litigation
Counsel, John E. Cunningham, III, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Azeb Getahun, a native and citizen of Ethiopia, petitions

for   review    of   an    order     of   the    Board   of   Immigration    Appeals

(“Board”) affirming without opinion the immigration judge’s order

denying her applications for asylum and withholding of removal.

           In    her      petition    for      review,   Getahun     challenges   the

immigration judge’s determination that she failed to establish her

eligibility for asylum.            To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence   he    presented      was       so    compelling    that    no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                          We have

reviewed the evidence of record and conclude that Getahun fails to

show that the evidence compels a contrary result.                    Accordingly, we

cannot grant the relief that she seeks.

           Additionally, we uphold the immigration judge’s denial of

Getahun’s request for withholding of removal.                 “Because the burden

of proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).              Because Getahun fails to show that

she is eligible for asylum, she cannot meet the higher standard for

withholding of removal.


                                          - 2 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -